
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.47


LEASE AGREEMENT

THIS LEASE AGREEMENT made and entered into by and between:

4-MALI, L.L.C.    (TIN [999999999]), a Louisiana limited liability company,
herein represented by Joseph J. Rino, ("Lessor"); and

STARTEK USA, INC.    (TIN [999999999]), a Colorado corporation whose address is
100 Garfield Street, Denver, Colorado 80206, herein represented by Lawrence
Zingale, its Ex. V.P. & COO ("Lessee")

who agree as follows:

ARTICLE 1—DEMISE OF LEASED PREMISES

        1.1   Leased Premises. In consideration of the rents, covenants and
agreements set forth in this lease, Lessor does hereby lease to Lessee, and
Lessee does hereby lease from Lessor, a building located at Power Center Mall,
Alexandria, Louisiana, which consists of approximately 40,000 square feet of
space and being the property specifically described on Exhibit "A" attached
hereto (the "Leased Premises"). The exact square footage of the Leased Premises
shall be determined by the Lessee's designated architect.

        1.2   Parking Lot. At no additional cost to Lessee, during the term of
this Lease, Lessee, its agents, employees, and invitees shall have the
non-exclusive use of the automobile parking areas, driveways and footways
adjacent to the Leased Premises and shown on Exhibit "B" attached hereto (the
"Parking Lot") and the right of ingress and egress across the Parking Lot,
subject to the rules and regulations for the use thereof as prescribed from time
to time by Lessor. No specific designated parking spaces are to be assigned to
Lessee. Lessor shall not be liable or responsible for any loss of or to any car
or vehicle or equipment or other property therein or damage to property or
injuries occurring on the Parking Lot. Lessor may, from time to time make,
modify, and enforce rules and regulations relating to the parking of automobiles
on the Parking Lot, and Lessee will abide by such rules and regulations. Lessor
shall make available to Lessee a minimum of 450 off-street parking spaces for
use incident to the operation of Lessee's business in the Leased Premises.
Lessee shall not have the right to use the Parking Lot for any purpose other
than the parking of individual automobiles and shall under no circumstances be
allowed to have storage units, etc. in the Parking Lot.

        1.3   Covenant of Title. Lessor covenants that Lessor will be the owner
of the Leased Premises, and is duly authorized to execute and enter into this
Agreement.

ARTICLE 1A—RENOVATION CONDITIONS

        1A.1    Interim Renovation Term. The Interim Renovation Term shall be
the period beginning upon the date that this Lease is signed by the Lessee (the
"Interim Construction Beginning Date"), and ending upon the date of Beneficial
Occupancy (as defined in Section 20).

        1A.2    Rental during Interim Renovation Term. During the Interim
Renovation Term, the Lessee shall pay no rent.

        1A.3    Other Provisions of Lease. Except as set forth specifically to
the contrary in this Section 1A, all other provisions of this Lease shall be
applicable during the Interim Construction Term.

        1A.4    Renovation Obligations. Lessee shall, at its expense (but
subject to Lessor's obligations pursuant to Section 6.3), renovate the Leased
Premises during the Interim Construction Term to create an operable call center,
accommodating at least 300 work stations, and to be substantially similar to the
call center operated by Lessee in Decatur, Illinois (the "Lessee Renovations").

--------------------------------------------------------------------------------


ARTICLE 2—LEASE TERM

        2.1   Term, Commencement and Termination. This Lease shall be for a term
of sixty (60) months following the Interim Construction Term (hereinafter
referred to as the "Lease Term"), commencing on the first day of the month next
following the date that the renovations to the Leased Premises have been
completed to the level of Beneficial Occupancy (as defined in Section 20 hereof)
(the "Commencement Date"), and ending on the last day of the 60th month
thereafter following (the "Termination Date"), subject, however, to earlier
termination as provided in this Lease.

        2.2   Option to Renew. Provided Lessee is not in default of any term or
condition of this Lease, Lessee may extend this Lease for two additional terms
of thirty-six (36) months each (each an "Extended Term") upon the same terms and
conditions as contained herein. Each Extended Term, if applicable, shall begin
at 12:01 a.m. on the day following the last day of the immediately preceding
expired Lease Term and/or Extended Term, and shall end of the last day of the
36th month thereafter following. In order to exercise its rights hereto, Lessee
must give Lessor written notice of its intention to exercise the option no more
than twelve (12) months and at least six (6) months prior to the last day to the
Lease Term and/or Extended Term (as the case may be) then in force. The Rent, as
hereinafter defined, payable hereunder shall be adjusted at the beginning of
each Extended Term by a percentage equal to the percentage increase, if any, of
the Index, as hereinafter defined, from the first day of the immediately
preceding term to the last day of the immediately preceding term. For the
purposes of this Lease the term "Index" shall be (i) the most recent Consumer
Price Index for Urban Areas ("CPIU") issued and published by the Bureau of Labor
Statistics of the United States Department of Labor, or if CPI is not available;
(ii) a successor or substitute index to the CPI, appropriately adjusted; or if
such a successor or substitute index is not available or may not lawfully be
used for the purposes herein stated; a reliable governmental or other
non-partisan publication, selected by Lessor and approved by Lessee, evaluating
the information theretofore used in determining CPI, if such a publication is
available and may be lawfully used for the purposes herein stated. Any
adjustment of the Rent shall continue during the entire Extended Term.

        2.3   Automatic Termination. This Lease shall terminate and become null
and void without further notice on the Termination Date unless terminated or
extended in accordance with the terms of this Lease.

        2.4   Voluntary Termination. This Lease shall terminate upon the mutual
consent of all parties hereto.

        2.5   Other Termination. This Lease may also terminate upon a Default,
as is set forth in Article 11.

        2.6   Rights and Duties of Lessee upon Termination. Upon the termination
of this Lease for any reason, Lessee shall have the following rights and
obligations:

        2.6.1 Surrender. Lessee agrees to surrender unto the Lessor the Leased
Premises and all keys for access thereto on the date that the Lease is
terminated. In addition, Lessee agrees to obtain the return of keys to the
Leased Premises from its employees.

        2.6.2 Removal of Property. If Lessee is not in default of the Lease,
Lessee shall have the right, at any time within thirty (30) days prior to the
date of termination of this Lease, to remove from the Leased Premises movable
items located therein which belong to Lessee. Lessee shall be responsible for
any damage caused to the Leased Premises by the removal of Lessee's property.

        2.6.3 Condition of Leased Premises. At the termination of the Lease,
Lessee shall deliver to Lessor the Leased Premises broom clean, and in the same
good condition, and as fully equipped, as said premises were in upon the date of
delivery to Lessee, ordinary wear and tear from reasonable use and insured
casualty damage excepted.

2

--------------------------------------------------------------------------------




        2.6.4 Renovations and Improvements to the Leased Premises. Except as
provided in Section 2.6.2, at the termination of the Lease, all renovations,
improvements and replacements made to the Leased Premises by either Lessor or
Lessee during the Lease Term shall belong to the Lessor.

        2.6.5 Surrender of the Leased Premises. On the last day of this Lease,
or upon the earlier termination of this Lease, Lessee shall peaceably and
quietly leave, and surrender to Lessor, the Leased Premises, free of all liens,
encumbrances or other claims, in good order and repair and in the same condition
as when delivered to Lessee except for normal wear and tear. Prior to the
surrender of the Leased Premises to Lessor, Lessee, at its own expense, shall
remove all liens and other encumbrances that have resulted from the acts or
omissions of Lessee. If Lessee fails to surrender possession of the Leased
Premises upon termination of this Lease, Lessee shall remain subject to all of
the covenants and obligations of this Lease, except Lessee consents to pay
liquidated damages in an amount equal to one and one-half (11/2) times the Rent
(determined on a daily basis, considering a month of 30 days) for each day until
possession of the Leased Premises is surrendered to the Lessor, broom clean,
trash free, in good order and repair, and in the same condition as when
delivered to Lessor, except for normal wear and tear and insured casualty
damage. No holding over by Lessee shall be construed to extend the term of this
Lease or any of Lessee's rights hereunder. Any holding over by Lessee after the
expiration of the Lease Term shall not constitute a renewal of the Lease or give
Lessee any rights under the Lease in or to the Leased Premises. There shall be
no renewal of this Lease by operation of law.

ARTICLE 3—RENT

        3.1   Monthly Rent. The rent during the Lease Term shall be
approximately $10,000.00 per month (the "Rent"). (The exact monthly Rent shall
be determined based upon the actual square footage of the Leased Premises as
fixed by the Lessee's architect pursuant to Section 1.1 of the Lease, times
$3.00, divided by 12). The Rent shall be payable in advance, on the first day of
each month, commencing on the Commencement Date. In the event the date of
Beneficial Occupancy occurs on a date that is other than the first day of a
month, then for the period between the date of Beneficial Occupancy and the
Commencement Date (the "Interim Term"), Lessee shall pay to Lessor a rental for
such Interim Term equal to the monthly rental for the first month following the
Commencement Date, prorated, however, based upon the number of days in such
Interim Term compared to a thirty (30) day month, payable in advance on the date
of Beneficial Occupancy.

        3.2   Payment. The Rent shall be paid by check payable to Lessor as
follows:

4-MALI, LLC
1223 MacArthur Dr.
Alexandria, Louisiana, 71315

or at such place as Lessor may from time to time specify. In the event this
Lease is assigned, Lessee shall thereafter make payment to such person at such
address as Lessor shall so designate.

        3.3   Interest on Delinquent Rental Payments. Any Rent which remains
unpaid for ten (10) days after written notice as provided in Section 11.1.1
shall bear interest from the date of such notice until paid at the prime
interest rate charged by Hibernia National Bank (as modified by the bank from
time to time), plus 2%.

ARTICLE 4—USE OF LEASED PREMISES

        4.1   Permitted Use. Lessee shall have the right to use the Leased
Premises solely for the purpose of operating a call center or activities
directly related to that purpose.

        4.2   Limits on Use. Lessee shall not use the Leased Premises for any
use other than that specified without obtaining Lessor's prior written consent.
Lessee shall not use or permit any person to use the

3

--------------------------------------------------------------------------------


Leased Premises for any use that: (i) constitutes a nuisance or trespass;
(ii) injures the reputation of Lessor; (iii) is improper, illegal or offensive;
(iv) causes damage to the Leased Premises; or (v) fails to comply with all
applicable laws, regulations and ordinances of the United States, State of
Louisiana, Parish of Rapides, and City of Alexandria.

        4.3   Signs. Lessee may erect or install any signs, decorations, or
anything of any kind on the exterior of the Leased Premises, provided that such
signs shall be directly related to the business of Lessee as conducted in the
Leased Premises. Lessee shall obtain all requisite permits and licenses for all
such exterior signs and all such signs shall comply with all requirements of all
authorities having jurisdiction over the Leased Premises.

        4.4   Exterior. Except for the purpose described in Section 4.3 above,
Lessee shall make no alterations to the exterior of the Leased Premises and
shall not change the color of the exterior painting, without the prior written
approval of Lessor.

ARTICLE 5—PAYMENTS BY AND OBLIGATIONS OF LESSEE

        5.1   Expenses of Occupancy of Leased Premises. Except for those
expenses which are specifically set forth in this Lease Agreement to be the
responsibility of Lessor, Lessee shall be responsible for all expenses incident
to Lessee's occupancy and use of the Leased Premises, including, but not limited
to, the following:

        5.1.1 Utilities. All water, waste water, sewer, gas, electricity and
other utilities used in the Leased Premises. Utility services shall be provided
through approved meters located on the Leased Premises. Lessor shall purchase
and install all such meters. Lessee shall maintain and replace, if necessary,
all such meters at its own cost.

        5.1.2 Garbage Removal. The treatment and removal of refuse. The Lessee
shall specifically use only the area for such disposal as is directed and
allocated by Lessor for the storage and removal of such refuse, and such storage
and removal shall meet all requirements and codes relating thereto imposed by
any governmental body having jurisdiction over such activity. Lessee shall not
pile or store (except temporarily awaiting prompt collection in service areas
out of public view and approved by Lessor) clippings, trimmings, cans, cartons,
barrels, used equipment, scrap or other similar debris on or about the premises,
or suffer the same to occur. Additionally, Lessee shall store refuse in closed
containers that have been approved by Lessor.

        5.1.3 HVAC. The Lessee shall, at its expense, obtain a preventative
maintenance contract on the HVAC System which shall be subject to Lessor's
approval. Lessee shall provide Lessor with a copy of the preventative
maintenance contract no later than thirty (30) days after the Commencement Date.
The preventative maintenance contract shall provide for the inspection and
maintenance of the HVAC System on not less than a semi-annual basis. Lessor
shall pay for HVAC repairs and replacement as described in Article 6 so long as
the Lessee's obligations above in regard to the HVAC system have been complied
with.

        5.1.4 Taxes. All ad valorem taxes assessed upon the Leased Premises,
including (i) any improvements made by the Lessee, or made on behalf of Lessee
by the Lessor within the Leased Premises, (ii) upon any movable property of
Lessee situated within the Leased Premises, or (iii) any assessment upon the
Lease or the leasehold interest held by the Lessee incident to the Lease.

        5.1.5 Maintenance and Repair. Except as provided in Article 6, Lessee
shall be responsible throughout the term or the Lease for maintaining the
exterior and interior of the Leased Premises in a good, orderly and safe
condition and state of repair, including, without limitation, replacement of any
glass broken on the Leased Premises, and maintenance of light fixtures and
replacement of lamps and bulbs. All such maintenance and repair shall be of a
class or quality which is, in

4

--------------------------------------------------------------------------------




Lessor's opinion, at least equal to the original work or construction at the
Leased Premises and shall otherwise be completed to the satisfaction of Lessor
and shall be done only by engineers, contractors, carpenters, electricians,
painters, mechanics or others licensed in the State of Louisiana, and at the
sole cost and expense of Lessee. If Lessee fails, after ten (10) days' written
notice from Lessor, to proceed with due diligence to make repairs and/or
maintenance required to the Leased Premises which are necessary in the judgment
of Lessor, then Lessor may (but shall not be obligated to) make such repairs at
the expense of Lessee, and the expense thereof incurred by Lessor shall be
collected as additional rent in the next installment of rent falling due.

        5.1.7 Other Expenses. Lessee shall pay all other expenses not
specifically assigned to Lessor that may be set forth specifically in any other
section of this Lease Agreement.

ARTICLE 6—PAYMENTS BY AND OBLIGATIONS OF LESSOR

        6.1   Lessor's Responsibility. Except for the expenses specifically to
be paid by Lessor pursuant to Section 6.2 and 6.3 below, all expenses and
charges required to be paid to maintain the Leased Premises shall be the
responsibility of Lessee.

        6.2   Expenses to be paid by Lessor. Lessor shall be responsible for the
payment of the following expenses:

        6.2.1 Structural Integrity. Repairs, maintenance and replacement of and
to the structural soundness of the Leased Premises and its component parts,
being the outer walls and foundation.

        6.2.2 HVAC. Reimbursement to Lessee for expenses incurred by Lessee
incident to repairs and replacement of the heating, ventilation, and
air-conditioning system (the "HVAC System") to the extent the repair or
replacement requires an expenditure of in excess of $1000 (and excluding,
however, any cost to Lessee to keep in force the preventative maintenance
contract as described in Article 5). This responsibility is contingent on the
Lessee complying with its obligation to obtain and keep in force a preventative
maintenance contract as described in Article 5. With respect to repairs to and
replacement of the HVAC System, all such repairs and replacements shall be made
by Lessee. Upon completion of such repairs and replacements Lessee shall provide
Lessor copies of all invoices paid by Lessee incident to such repairs and
replacements, and Lessor shall reimburse Lessee for all reasonable expenses
incurred by Lessee incident thereto, less $1000.00 per each separate and
distinct repair or replacement incident. In the event Lessor fails to make any
payment due Lessee pursuant to this section within 30 days of demand, Lessee
may, at its option, offset the amount due against the rental payments thereafter
accruing until the indebtedness is satisfied in full.

        6.2.3 Parking Lot. Maintenance and repairs to the Parking Lot.

        6.2.4 Roof. All repairs, maintenance, and replacements of the roof.

        6.3   Lessee Renovation Allowance. In order to assist Lessee in
completing the Lessee Renovations, Lessor shall pay to Lessee or Lessee's
designated payee an amount equal to the total amount expended by Lessee in
completing the Lessee Renovations set forth in Section 1A.3 (specifically
including expenses directly related thereto such as consulting fees and
professional services, but specifically excluding the cost of any furniture,
fixtures and movable equipment to be utilized by Lessee in the Leased Premises),
provided, however, the amount to be paid to Lessee pursuant to this Section 6.3
shall not exceed $1,782,000.00, such amounts to be paid to Lessee or Lessee's
designated payees at such times, in such amounts, and for such purposes as are
set forth on Exhibit "C".

        6.4   Demolition and Aisle Creation. Lessor shall be responsible, at its
expense, for the demolition of an existing 20,000 square foot building adjacent
to the Leased Premises, and the creation of a vehicular and pedestrian
passageway and parking lot in accordance with requirements of the City of
Alexandria.

5

--------------------------------------------------------------------------------


ARTICLE 7—NEGATIVE COVENANTS OF LESSEE

        7.1   Alterations. Other than the Lessee Renovations, Lessee shall not,
at any time during the Lease Term or any Extended Term, construct or make any
improvements to the Leased Premises, without the prior written consent of
Lessor.

        7.2   Encumber Leasehold. Lessee shall not, during the Lease Term or any
Extended Term, encumber its leasehold interest, by mortgage or other security
device, without first obtaining the prior written consent of Lessor

        7.3   Assignment and Sublease. Lessee shall not transfer or assign this
Lease or any interest therein or any property on the Leased Premises, or sublet
the Leased Premises or any part thereof or any property thereon, or grant any
interest, privilege, or license whatsoever in connection with this Lease
(collectively such transfer, assignment, sublease or grant of interest,
privilege or license referred to herein as an "Assignment"); provided, however,
Lessee may execute an Assignment of its interest in the Lease to a Permitted
Assignee without the consent of, but with prior notice to, Lessor, and provided
further, that no Assignment to a Permitted Assignee shall relieve Lessee of any
of its obligations hereunder. For purposes of this Section 7, "Permitted
Assignee" shall mean any legal entity owned or controlled or under common
control with Lessee or some or all of its stockholders. However, any such
Permitted Assignee shall also be limited in the use of the Leased Premises to
the activities allowed in Section 4.

ARTICLE 8—REPORTS AND INSPECTIONS

        8.1   Inspection. Lessee shall permit Lessor or Lessor's agents,
representatives, or employees to enter the Leased Premises for the purposes of
inspecting, determining whether Lessee is in compliance with the terms of this
Lease, maintaining, repairing, or altering the Leased Premises, or showing the
Leased Premises to prospective lessees, purchasers, mortgagees, or their
assignees. Lessor shall take all reasonable precautions so as to not interfere
with Lessee's business operations.

        8.2   Report. Lessee agrees to immediately report in writing to Lessor
any defective conditions in or about the Leased Premises known to Lessee and a
failure to so report such known defective conditions shall make Lessee liable to
Lessor for any expense or damage to Lessor resulting from such defective
condition, in addition, Lessee shall immediately report in writing to Lessor,
any damage that may be incurred by the Leased Premises due to fire or other
casualty.

6

--------------------------------------------------------------------------------

ARTICLE 9—INSURANCE

        9.1   Comprehensive Liability Insurance. Lessee shall, at its cost and
expense, at all times during the Lease Term, maintain in force, for the joint
benefit of Lessor and Lessee, a broad form commercial general policy of
liability insurance issued by a carrier licensed to do business in the State of
Louisiana, by the terms of which Lessor and Lessee, are named as insureds and
are indemnified against liability for damage or injury to property or persons
(including death) entering upon or using the Leased Premises. Such insurance
policy or policies shall be maintained on the minimum basis of One Million and
no/100 ($1,000,000.00) Dollars per occurrence and Two Million and no/100
($2,000,000.00) Dollars aggregate with respect to bodily injury, death, property
damage and personal injury. Such insurance policy or policies shall be stated to
be primary and noncontributing with any insurance which may be carried by
Lessor. A certificate of said insurance, together with proof of payment of the
premium thereof, shall be delivered to Lessor on the Commencement Date (or
Occupancy Date, if earlier), effective from and after the Commencement Date (or
Occupancy Date, if earlier), and renewal certificates and proof of payment of
premium therefor shall be delivered to Lessor not less than fifteen (15) days
prior to the renewal date of any such insurance policies during the Lease Term
or any Extended Term. Such insurance shall be cancellable only after thirty
(30) days' prior written notice to Lessor and Lessee. In the event Lessee fails
to timely pay any premium when due, Lessor shall be authorized to do so, and may
charge all costs and expenses thereof, including the premium, to Lessee, to be
paid by Lessee as additional rent hereunder. Additionally, Lessor shall be named
as an additional insured on the certificate of insurance.

        9.2   Contractual Liability Coverage. Lessee shall, at its cost and
expense, provide and maintain in force policies of insurance to insure the
performance by Lessee of its indemnity obligations set forth in Articles 15 and
19 of this Lease, including but not limited to its responsibility as to injury
to or death of persons, including agents, contractors and employees of Lessor,
on the Leased Premises or Parking Lot for any reason.

        9.3   Self Insurance Prohibited. Lessee may not self insure for any
amount or portion of the insurance coverage required under this Lease.

        9.4   Acknowledgment of Continued Liability. Lessee acknowledges that
neither the existence of any insurance nor the assent of Lessor to the types or
amounts of insurance carried by Lessor shall be construed as waiving, releasing
or limiting any of Lessee's liabilities, obligations or responsibilities under
the Lease.

        9.5   Fire, Casualty and Property Insurance. Lessor shall provide, at
its cost and expense, at all times during the Lease Term, fire, casualty and
property insurance for the outer walls, roof and foundation of the Leased
Premises and the HVAC System contained in the Leased Premises.

        9.6   Fire and Extended Coverage Property Insurance. Lessee shall, at
its cost and expense, at all times during the Lease Term, maintain in force
policies of insurance for all improvements contained within the interior of the
Leased Premises and all personal property, furniture and fixtures located on or
attached to the Leased Premises, in an amount no less than one hundred (100%)
percent of replacement cost covering loss or damage by fire and with an extended
coverage endorsements covering vandalism and malicious mischief.

        9.7   Commercial "Umbrella" Insurance. Lessee shall, at its cost and
expense and at all times during the Lease Term, maintain in full force, and for
the joint benefit of Lessor and Lessee, a policy of Commercial Comprehensive
Catastrophe Liability Insurance, providing coverage that includes, without
limitation, a coverage of all risks covered by the liability policy, with limits
of liability of not less than $5,000,000.00.

        9.8   Waiver of Subrogation. Lessor and Lessee and all parties claiming
under them mutually release and discharge each other from all claims and
liabilities arising from or caused by any casualty or hazard

7

--------------------------------------------------------------------------------


covered or required hereunder to be covered in whole or in part by the casualty
and liability insurance to be carried incident to this Lease, and waive any
right of subrogation which might otherwise exist in or accrue to any person on
account thereof, and shall evidence such waiver by endorsement to the required
insurance policies; provided, that such release shall not operate in any case
where the effect is to invalidate or increase the cost of such insurance
coverage (provided that in the case of increased cost, the other party shall
have the right, within thirty (30) days following written notice, to pay such
increased cost, thereby keeping such release and waiver in full force and
effect).

        9.9   Required Provisions. Each such policy or policies of insurance
required to be maintained by Lessee shall comply with the following:

        9.9.1 Lessee's Cost. Lessee shall bear the expense of maintaining all
insurance policies to be provided by Lessee, and shall furnish Lessor, at
Lessor's request, evidence of timely payment;

        9.9.2 Lessor Is Co-Insured. Each policy provided by Lessee shall name
Lessor as a coinsured;

        9.9.3 Acceptable Insurance Company. Each policy shall be issued by
insurance companies licensed in Louisiana; and

        9.9.4 Non-Cancelability. Each policy shall provide that the policy may
not be cancelled or its coverage reduced or other material change made without
at least thirty (30) days prior written notice to Lessor.

        9.10 Certificates of Insurance. Lessee shall furnish Lessor with an
executed copy or certificate of each policy of insurance required by this
Article. Lessee agrees that if it does not keep this insurance in full force and
effect, Lessor may notify Lessee of said failure, and if Lessee does not deliver
to Lessor certificates showing all such insurance to be in full force and effect
within ten (10) days after this notice, Lessor may, at its option, take out
and/or pay the premiums on the insurance needed to fulfill Lessee's obligations
under the provisions of this Article. Upon notice from Lessor, Lessee shall
reimburse Lessor full amount of any insurance premiums paid by Lessor pursuant
to this Article with interest from the date of Lessor's demand until
reimbursement by Lessee.

ARTICLE 10—DESTRUCTION OF OR DAMAGE TO THE LEASED PREMISES

        10.1 Complete Destruction. If, during the term of this Lease, the Leased
Premises is, because of fire, the elements, Act of God, either destroyed or
partially destroyed so as to render the Leased Premises wholly unfit for its use
as a call center, this Lease shall, at the option of either party, terminate
from the date of such damage, destruction, or decision, and Lessee shall
immediately surrender the Leased Premises to Lessor, and in such event Lessee
shall continue to owe and pay rent up to, but not beyond, the time of such
surrender.

        10.2 Partial Destruction. If less than 25% of the usable space of the
Leased Premises shall be injured or damaged by fire, the elements, Act of God,
Lessor shall repair such damage within a reasonable time after written notice to
it of such damage. The rent shall be proportionately reduced during said period
of repair. If more than 25% of the usable space of the Leased Premises shall be
injured or damaged by fire, the elements, Act of God, and should Lessor, at
Lessor's option so elect to repair, Lessor shall repair such damage within a
reasonable time after written notice to it of such damage. The rent shall be
proportionately reduced during said period. If Lessor elects not to repair the
damage, then the Lease shall be terminated.

        10.3 Release of Lessor. If any such event stated in this Article occurs,
Lessor shall not be liable to Lessee for inconvenience, annoyance, loss of
profits, expenses, or any other type of injury or damage resulting from the
repair of any such damage, or from any repair, modification, arranging, or
rearranging of any portion of the Leased Premises or for termination of this
Lease as provided in this paragraph. Lessee assumes the risks of any and all
damage to its personal property in or on the Leased Premises and from any
casualty whatsoever.

8

--------------------------------------------------------------------------------

ARTICLE 11—DEFAULTS AND REMEDIES

        11.1 Defaults. A default by Lessee will occur if any one of the
following events occur:

        11.1.1 Nonpayment. Any rent or any other payment due Lessor is not paid
within ten (10) days following written notice by Lessor to Lessee of such
failure to pay;

        11.1.2 Abandonment. The Leased Premises are abandoned, deserted or
vacated for a period in excess of twelve months, or Lessee removes, without the
prior written consent of Lessor, a substantial portion of the personal property
or fixtures formerly situated within the Leased Premises, to the prejudice of
Lessor's lien, even though the Lessee continues to pay the stipulated monthly
rent;

        11.1.3 Bankruptcy. Any petition or proceeding of any nature is filed by
or against Lessee under any section or chapter of the Federal Bankruptcy Act.

        11.1.4 Insolvency. Lessee shall become insolvent or transfer property in
fraud of creditors, or make an assignment for benefit of creditors.

        11.1.5 Receiver. A receiver is appointed for any of Lessee's assets.

        11.1.6 Breach. The Lessee breaches or fails to comply with any term,
provision, condition or covenant of this Lease, and such breach is not cured
within ten (10) days after Lessee receives written notice from Lessor of such
breach; provided, that if such breach cannot be reasonably cured within such ten
day period, such ten day period will be extended if Lessee begins to cure such
breach within such ten day period and thereafter continuously pursues such
curative efforts until completion thereof.

        11.2 Rectification of Default. If Lessee rectifies a default within the
period of time allowed, pursuant to Section 11.1.6, the default shall be deemed
cured.

        11.3 Lessor's Options. Upon default by Lessee, Lessor shall have the
option to do and perform any one or more of the following in addition to, and
not in limitation of, any other remedy or right permitted it by law or equity or
by this Lease:

        11.3.1 Termination. Terminate this Lease, in which event Lessee shall
immediately surrender the Leased Premises to Lessor, but if Lessee shall fail so
to do, Lessor may, without prejudice to any other remedy Lessor may have either
by law or otherwise, cause Lessee to be evicted from the Leased Premises in the
manner provided by law.

        11.3.2 Accelerate Rentals. Accelerate and sue for all rentals to or to
become due for the full term of this Lease (in which case Lessee shall retain
such right of occupancy incident to the Lease as is provided by law), or at the
option of Lessor, to sue for and collect any rental which is in arrears.

        11.3.3 Qffset. Remedy the default at the expense of Lessor and deduct
the amount of such default and/or the expense incurred in remedying the default
from the security deposit, if applicable;

        11.3.4 Rental Arrearage. Proceed for past due rent; reserving its right
to proceed later for any remaining installments;

        11.3.5 Other Remedy. Take such other recourse or remedy to which Lessor
may be entitled pursuant to Louisiana law.

        11.4 Lessor's Obligations Upon Default. Lessor shall not be obligated to
comply with any provision of this Lease requiring performance on its part after
a default by Lessee, and such noncompliance by Lessor shall not be construed as
an eviction or ejection of Lessee.

9

--------------------------------------------------------------------------------

        11.5 Default Termination of Lease. If Lessor chooses to terminate this
Lease upon the occurrence of Lessee's default, Lessee immediately shall
surrender possession of the Leased Premises to Lessor and shall remain liable
for and immediately pay to Lessor all rents and payments accrued through the
date of termination, plus an amount as damages equal to the rent from the day on
which the default occurred through the remainder of the Lease Term, less the
fair rental value of the Leased Premises for the remainder of the Lease Term
(after first deducting reasonable expenses incurred by Lessor in reletting the
Leased Premises).

        11.6 No Termination Following Default. If Lessor chooses not to
terminate this Lease following Lessee's default, Lessor retains the right to
enforce all of the provisions of this Lease, including the right to collect rent
as it becomes due.

        11.7 No Obligation to Relet. In the event Lessor terminates the Lease or
repossesses the Leased Premises following Lessee's default, Lessor shall not
have any obligation to relet or attempt to relet the Leased Premises, or any
portion thereof, or to collect rents after reletting or to mitigate its loss in
any manner.

        11.8 No Waiver. Any delay or failure by Lessor promptly to exercise any
right or remedy shall not constitute a waiver of such right or remedy following
Lessee's default or any future defaults. Lessor shall have the right to declare
any default at any time and take such action as might be lawful or authorized
under this Lease.

ARTICLE 12—PEACEABLE POSSESSION

        Lessor covenants and agrees that as long as Lessee pays the rent and
other charges as provided in this Lease and observes and performs the covenants,
conditions, and terms of this Lease, Lessee shall lawfully and quietly hold,
occupy, and enjoy peaceable possession of the Leased Premises during the Lease
Term, except such portion of the Leased Premises, if any, as shall be taken
under the power of eminent domain.

ARTICLE 13—LIABILITY OF LESSOR

        Except for damage or injury resulting from Lessors' failure to perform
any of its obligation incident to this Lease, Lessor shall not be liable to
Lessee for damage to person or property occurring on the Leased Premises. Lessor
agrees to make reasonable efforts to protect Lessee from interference or
disturbance by third persons including other tenants, however, Lessor shall not
be liable for any such interference or disturbance whether caused by another
tenant or tenants of Lessor or other person, nor shall Lessee be relieved from
any obligation herein because of such interference, disturbance or breach.
Lessor shall not be liable to Lessee in damages or otherwise if any utility
services are interrupted or terminated for any cause whatsoever.

10

--------------------------------------------------------------------------------

ARTICLE 14—SECURITY DEPOSIT

        Lessee, concurrently with the execution of this Lease, has deposited
with Lessor the sum of $0.00 Dollars ("Security Deposit"), the receipt of which
is hereby acknowledged by Lessor, which sum shall be retained by Lessor as
security for the payment by Lessee of the rents herein agreed to be paid by
Lessee and for the faithful performance by Lessee of the terms and covenants of
this Lease. It is agreed that Lessor, at Lessor's option, may at any time apply
said sum or any part thereof towards the payment of the rents and all other sums
payable by Lessee under this Lease, and towards the performance of each and
every of Lessee's covenants under this Lease, but such covenants and Lessee's
liability under this Lease shall thereby be discharged only pro tanto; that
Lessee shall remain liable for any amounts that such sum shall be insufficient
to pay; that Lessor may exhaust any and all rights and remedies against Lessee
before resorting to said sum, but nothing herein contained shall require or be
deemed to require Lessor so to do; that, in the event this deposit shall not be
utilized for any such purposes, then such deposit shall be returned by Lessor to
Lessee within thirty (30) days after the expiration of the Lease. Lessor shall
not be required to pay Lessee any interest on said security deposit unless such
interest is required by law, in which event such interest shall be paid at the
minimum rate required by law.

ARTICLE 15—ENVIRONMENTAL PROVISIONS

        15.1 Definitions. For the purposes of this paragraph the following terms
shall have the following meanings: (i) the term "Hazardous Material" or
"Hazardous Condition" shall mean any material substance or condition that,
whether by its nature or use, is now or hereafter defined as a hazardous waste,
hazardous substance, pollutant or contaminant under any Environmental
Requirement or which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous (including, without
limitation, asbestos, petroleum, petroleum derivatives and other petrochemicals)
and which is now or hereafter regulated under any Environmental Requirement;
(ii) the term "Environmental Requirements" shall collectively mean all present
and future laws, statutes, ordinances, rules, regulations, orders, codes,
licenses, permits, decrees, judgments, directives or the equivalent of or by any
Governmental Authority and relating to or addressing the protection of the
environment or human health and applicable to the Leased Premises, and (iii) the
term "Governmental Authority" shall mean the Federal government, or any state or
other political subdivision thereof, or any agency, court or body of the Federal
government, any state or other political subdivision thereof, exercising
executive, legislative, judicial, regulatory or administrative functions.

        15.2 Obligations. Lessee shall comply, and shall cause all employees or
other users of the Leased Premises to comply, in all respects with all
Environmental Requirements, and will not generate, store, handle, process,
dispose of or otherwise use, Hazardous Materials, at, in, on, under or about the
Leased Premises in violation of any Environmental Requirement. Lessee shall
notify Lessor promptly in the event of any spill or other release of any
Hazardous Material at, in, on, under or about the Leased Premises which is
required to be reported to a Governmental Authority under any Environmental
Requirement, will promptly forward to Lessor copies of any notices received by
Lessee to alleged violations of any Environmental Requirement and will promptly
pay when due any fine or assessment against Lessee, Lessor or the leased
Premises relating to any Environmental Requirement. If, at any time, it is
determined that the operation or use of the Leased Premises violates any
applicable Environmental Requirement or that there are Hazardous Materials
located at, in, on, under or about the Leased Premises which, under any
Environmental Requirement, require special handling in collection, storage,
treatment or disposal, or any other form of cleanup or corrective action, Lessee
shall, within thirty (30) days after receipt of notice thereof from any
Governmental Authority or from Lessor, take, at its sole cost and expense, such
actions as may be necessary to fully comply in all respects with all
Environmental Requirements, provided, however, that if such compliance cannot
reasonably be completed within such thirty (30) day period, Lessee shall
commence such necessary

11

--------------------------------------------------------------------------------


action within such thirty (30) day period and shall thereafter diligently and
expeditiously proceed to fully comply in all respects and in a timely fashion
with all Environmental Requirements. After prior notice to Lessor, Lessee, at
its own expense, may contest by appropriate legal proceeding, promptly initiated
and conducted in good faith and with due diligence, the application of any
Environmental Requirement found to be violated, provided that (i) no default
shall have occurred and shall be continuing under this Lease, (ii) such
proceeding shall suspend the collection of any fines from Lessee, (iii) Lessee
shall have set aside in a manner satisfactory to Lessor adequate cash reserves
to comply in all respects with Environmental Requirements applicable to the
leased Premises, together with all interest and penalties thereon, or in the
alternative Lessee shall have furnished such security as may be required in the
proceeding, or as may otherwise be requested or required by Lessor to insure the
compliance with all such Environmental Requirements applicable to the Leased
Property, together with all interest and penalties thereon. If Lessee fails to
timely take, or to diligently and expeditiously proceed to complete in a timely
fashion, any such action, Lessor may, in its sole and absolute discretion, make
advances or payments towards the performance or satisfaction of the same, but
shall in no event be under any obligation to do so. All sums so advanced or paid
by Lessor (including, without limitation, reasonable counsel and consultant fees
and expenses, investigations and laboratory fees and expenses, and fines or
other penalty payments) and all sums advanced or paid in connection with any
judicial or administrative investigation or proceeding relating thereto, will
immediately, upon demand, become due and payable from Lessee and shall bear
interest as set forth herein from the date any such sums are so advanced or paid
by Lessor until the date any such sums are repaid by Lessee to Lessor. Lessee
will execute and deliver, promptly upon request, such instruments as Lessor may
deem useful or necessary to permit Lessor to take any such action. If a claim is
filed against Lessee by any Governmental Authority resulting from the need to
expend or the actual expending of monies arising from an action or omission,
whether intentional or unintentional, of Lessee or for which Lessee is
responsible, resulting in the releasing, spilling, leaking, leaching, pumping,
omitting, pouring, emptying or dumping of any Hazardous Material, then Lessee
will, within thirty (30) days from the date that Lessee is first given notice
that such claim has been made; either (a) pay the claim; (b) furnish a cash
deposit, bond, or such other security with respect thereto as is satisfactory in
all respects to Lessor and is sufficient to effect a complete discharge of such
claim; or (c) contest the claim by appropriate legal proceeding, promptly
initiated and conducted in good faith and with due diligence.

        15.3 Indemnification. Except for (i) a condition existing prior to the
Interim Construction Beginning Date, or (ii) a condition existing as a result of
the actions or inactions of the Lessor, Lessee will defend, indemnify, and hold
harmless Lessor, its employees, agents, officers, and directors, from and
against any and all claims, demands, penalties, causes of action, finds,
liabilities, settlements, damages, costs, or expenses of whatever kind or
nature, known or unknown, foreseen or unforeseen, contingent or otherwise
(including, without limitation, reasonable counsel and consultant fees and
expenses, investigation and laboratory fees and expenses, court costs, and
litigation expenses) arising out of, or in any way related to, (i) any breach by
Lessee of any of the provisions of this paragraph, (ii) the disposal, spillage,
discharge, emission, leakage, or threatened release of any Hazardous Material
which is at, in, on, under, about, from or affecting the Leased Premises,
(iii) any personal injury (including wrongful death) or property damage (real or
personal) arising out of or related to any such Hazardous Material, (iv) any
lawsuit brought or threatened, settlement reached, or order or directive of or
by any Governmental Authority relating to such Hazardous Material, or (v) any
violation of any Environmental Requirement.

        15.4 Survival of Representations. The obligations and liabilities of
Lessee under this paragraph shall survive and continue in full force and effect
and shall not be terminated, discharged or released, in whole or in part,
irrespective of whether the Lease has terminated.

        15.5 Representation of Lessor. To the best of Lessor's knowledge, the
Leased Premises are in compliance with all Environmental Requirements.

12

--------------------------------------------------------------------------------


ARTICLE 16—SALE AND/OR ASSIGNMENT BY LESSOR

        16.1 Sale by Lessor. Except as specifically provided in Section 16.2,
Lessor may sell the Leased Premises subject to this Lease and may assign this
Lease to a buyer in the event of such a sale, and all of the provisions of this
Lease as to the rights and obligations of Lessor shall thereupon apply to such
purchaser or assignee, and assignor shall thereupon be divested of all rights
and released from the obligations thereunder. In the event of such a sale and
assignment by Lessor, the purchaser or assignee shall become the Lessor of this
Lease, and wherever the term "Lessor" is used in this Lease, said term shall
apply to and include such purchaser or assignee.

        16.2 Sale to the City of Alexandria. It is contemplated that the Leased
Premises will be sold to the City of Alexandria, and that at such time the City
of Alexandria will acquire Lessor's rights to this Lease.

        16.2.1 Except as specifically set forth in Section 16.2.2 below, it is
specifically agreed that as of the date any assignment of this Lease to the City
of Alexandria:

          (i)  4-MALI, LLC shall no longer be responsible unto the Lessee under
the Lease for discharge and performance of any duties and obligations to be
performed by 4-MALI, LLC as Lessor of the Lease;

         (ii)  City of Alexandria accepts and agrees to perform all of the
terms, covenants, and conditions of 4-MALI, LLC as Lessor pursuant to the Lease;

        (iii)  City of Alexandria shall indemnify, save, and hold harmless
4-MALI, LLC from and against any and all loss, liability, claims, and causes of
action existing in favor of or asserted by the Lessee under the Lease arising
out of or relating to City of Alexandria's failure to perform any of the
obligations of the 4-MALI, LLC as Lessor under the Lease;

        (iv)  City of Alexandria shall become the Lessor of the Lease, and
wherever the term "Lessor" is used in the Lease, said term shall apply to and
include City of Alexandria.

         (v)  All rental payments to be made pursuant to Section 3.2, and all
notices pursuant to Section 18, shall hereafter be made or given to:

City of Alexandria
P.O. Box 71
Alexandria, Louisiana 7130-
Attn: Office of the Mayor

        16.2.2 Notwithstanding Section 16.2.1 above, it is further specifically
agreed that:

          (i)  City of Alexandria shall not be responsible to the Lessee under
the Lease for the discharge of 4-MALI, LLC's duties and obligations as Lessor
under the Lease arising prior to the effective date of the assignment, and
incident thereto, 4-MALI, LLC does hereby agree to indemnify and hold harmless
City of Alexandria from and against any and all loss, liability, claims, or
causes of action existing in favor of or asserted by the Lessee against City of
Alexandria arising out of or relating to 4-MALI, LLC's failure to perform any of
its obligations as Lessor under the Lease prior to the effective date hereof;

         (ii)  4-MALI, LLC shall remain solely liable and responsible for
satisfaction of the conditions contained in Section 6.3 and 6.4 of the Lease.
Incident thereto, 4-MALI, LLC does hereby agree to indemnify and hold harmless
the City of Alexandria from and against any and all loss, liability, claims, or
causes of action existing in favor of or asserted by the Lessee against the City
of Alexandria arising out of or relating to 4-MALI, LLC's failure to perform any
of its obligations as Lessor under section 6.3 and 6.4 of the Lease. In
addition, Startek, USA agrees to seek any relief to which it is entitled under
the Lease pursuant to Section 6.3 solely against 4-MALI, LLC.

13

--------------------------------------------------------------------------------




        16.3 Consent by Lessee. Lessee specifically consents to the assignment
to the City of Alexandria, and agrees to be bound by the conditions set forth in
Section 16.2 above.

ARTICLE 17—AIR RIGHTS

        This Lease does not grant a servitude and/or other rights to light,
view, and air over the property.

ARTICLE 18—NOTICES

        Any notice to be given under this Lease shall be given to the following
persons at the following addresses:

If to Lessor:   4-MALI, L.L.C.
1223 MacArthur Dr.
Alexandria, Louisiana 71315
If to Lessee:
 
STARTEK, USA
100 Garfield St
Denver, Colorado 80206
Attn: VP Real Estate

        In the event this Lease is assigned, Lessee shall thereafter give all
notices to such person at such address as Lessor shall so designate.

ARTICLE 19—INDEMNITY

        19.1 Indemnification by Lessee. Except for damage or injury resulting
from Lessors' failure to perform any of its obligations incident to this Lease,
the Lessee agrees to assume all risk of loss or damage to property and injury or
death to persons by reason of or incident to the possession and/or use of the
Leased Premises and/or the activities conducted on the Leased Premises pursuant
to this Lease. Except for damage or injury resulting from Lessors' failure to
perform an obligation incident to this Lease, the Lessee expressly waives all
claims against the Lessor for any such loss, damage, personal injury or death
caused by or occurring as a consequence of such possession and/or use of the
Leased Premises, or the conduct of activities or the performance of
responsibility of the Lessee, its agents, employees, or invitees under this
Lease. The Lessee agrees further to indemnify, save, hold harmless and defend
the Lessor, its officers, agents and employees from and against all suits,
claims, demands, actions, liabilities, judgments, costs including all costs of
litigation preparation and attorney's fees arising out of, or in any way
predicated upon personal injury, death or property damage resulting from,
related to, caused by or arising out of the possession and/or use of the Leased
Premises by the Lessee, its officers, agents, employees or invitees, or any
activities conducted or services furnished in connection with or pursuant to
this Lease, except for damage or injury resulting from Lessors' failure to
perform an obligation incident to this Lease.

        19.2 Indemnification by Lessor. The Lessor agrees to indemnify, save,
hold harmless and defend the Lessee, its officers, agents and employees from and
against all suits, claims, demands, actions, liabilities, judgments, costs
including all costs of litigation preparation and attorney's fees arising out
of, or in any way predicated upon personal injury, death or property damage
resulting from, related to, caused by or arising out of the failure of Lessor to
perform any of its obligations incident to this Lease.

ARTICLE 20—BENEFICIAL OCCUPANCY

        20.1 Beneficial Occupancy Defined. The term "Beneficial Occupancy" as
used in this Lease shall mean the completion of renovations to the Leased
Premises to such an extent that the Leased Premises

14

--------------------------------------------------------------------------------

has operational lights, electricity, heating, air conditioning and ventilation,
a functioning server room, and functioning restrooms.

ARTICLE 21—MISCELLANEOUS

        21.1 No Partnership or Joint Venture. The relationship between Lessor
and Lessee at all times shall remain solely that of Lessor and Lessee and shall
not be deemed to constitute a partnership or a joint venture.

        21.2 Time is of the Essence. Time is of the essence of this Lease.

        21.3 Force Majeure. If the performance of any covenant, agreement,
obligation, or undertaking contained in this Lease is delayed by reason of war,
civil commotion, act of God, governmental restrictions, fire or other casualty,
or any other circumstances beyond control, the parties shall be excused from
doing or performing the same during the period of delay.

        21.4 Waiver of Rights. No failure or delay of either party to exercise
any right or power given it herein or to insist upon strict compliance of any
obligation imposed on it herein and no custom or practice of either party hereto
at variance with any term hereof shall constitute a waiver, modification or
amendment of the terms hereof or any right it has herein to demand strict
compliance with the terms hereof.

        21.5 Entire Agreement. This Lease constitutes and contains the sole and
entire agreement of Lessor and Lessee and no prior or contemporaneous oral or
written representation or agreement between the parties and affecting the Leased
Premises shall have legal effect.

        21.6 Amendment. No officer, agent or employee of Lessor has or shall
have any authority to waive, modify, or amend any provision of this Lease unless
such waiver, modification or amendment is expressly made in writing and signed
by an authorized officer of Lessor.

        21.7 Severability. If any clause or provision of this Lease is or
becomes illegal, invalid, or unenforceable because of present or future laws or
any rule or regulation of any governmental body or entity, the intention of the
parties hereto is that the remaining parts of this Lease shall not be affected
thereby unless such invalidity is, in the sole determination of Lessor,
essential to the rights of both parties, in which event Lessor has the right to
terminate this Lease on written notice to Lessee.

        21.8 Remedies. All rights, interests, privileges, and remedies herein
contained, as well as those as may exist by statute, shall be cumulative and
mutually independent of each other and not exclusive, with the party having the
right to pursue such rights, remedies, and privileges may do so as it desires
and in such order as it might elect.

        21.9 Solidary. If more than one Lessee is named in this Lease, the
obligation of all such Lessees is and shall be solidary.

        21.10 Notices. Any notices contemplated under this Lease shall be deemed
effectively given when in writing and either delivered personally to the person
to whom the notice is to be given or sent by certified mail, postage prepaid,
return receipt requested and addressed as set forth in this Lease. Either party
to this Lease may change the address to which said notice may be sent by giving
notice in this manner.

        21.11 Parties Bound. This Lease shall be binding upon and inure to the
benefit of the parties to the Lease and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

        21.12 Governing Law. This Lease shall be governed by and interpreted in
accordance with the laws of the State of Louisiana. Venue for all purposes shall
be Rapides Parish, Louisiana.

15

--------------------------------------------------------------------------------


        21.13 Expense of Litigation. If any litigation occurs between the
parties arising out of or connected in any way with this Lease, the prevailing
party shall be entitled to reasonable expenses and attorney's fees, whether or
not such litigation goes to final judgment. In the event of settlement or final
judgment in which neither party is awarded all of the relief prayed for, the
Court shall determine which is the prevailing party and who shall be entitled to
recover reasonable expenses and attorney's fees.

        21.14 Interest. Where Lessee shall be obligated to make any payment of
any sum of money whatsoever hereunder; interest shall accrue thereon and be
payable hereunder at the prime interest rate charged by Hibernia National Bank
(as modified by the bank from time to time), plus 2%, computed from the date
such payment first became due hereunder.

        21.15 Further Documents. Lessor and Lessee agree that each will from
time to time execute and deliver such other and further instruments and
assurances as either may reasonably request, approving, ratifying, and
confirming this Lease and the interest created by this Lease and certifying that
the Lease is in full force and effect and that no default on the part of either
exists, except that if any default does exist, it shall be specified. Both
parties agree to execute a Memorandum of Lease for purposes of recordation, if
requested by either party.

        21.16 Guarantee. (Intentionally omitted).

        21.17 Multiple Counterparts. This Lease may be executed in separate or
multiple counterparts by the parties hereto; all of such counterparts shall be
considered one and the same Lease.

        21.18 Singular, Plural, Pronouns, Etc. Whenever the content hereof shall
so require, the singular shall include the plural, the male gender shall include
the female gender and the neuter, and vice versa.

        21.19 Captions. The captions used in this Lease are for convenience only
and do not limit or amplify the terms and provisions of this Lease.

        21.20 Consent. Wherever in this Lease the consent of either party is
required, such consent shall not be unreasonably withheld.

        THIS LEASE AGREEMENT is executed by Lessor this 12th day of September,
2003, in Alexandria, Louisiana, before me, Notary, and undersigned witnesses.


WITNESSES:
 
LESSOR:
4-MALI, L.L.C.
/s/ Edward G. Randolph

--------------------------------------------------------------------------------


 
 
 
 
/s/ Rick Ranson

--------------------------------------------------------------------------------


 
BY: /s/ John J. Rino, Jr.

--------------------------------------------------------------------------------

    /s/ John Doggett

--------------------------------------------------------------------------------

NOTARY PUBLIC
   

16

--------------------------------------------------------------------------------

        THIS LEASE AGREEMENT is executed by Lessee this 12th day of September,
2003, in Alexandria, Louisiana, before me, Notary, and the undersigned
witnesses.


WITNESSES:
 
LESSEE:
STARTEK, USA, INC.
/s/ Edward G. Randolph

--------------------------------------------------------------------------------


 
 
 
 
/s/ Rick Ranson

--------------------------------------------------------------------------------


 
BY: /s/ L.R. Zingale

--------------------------------------------------------------------------------

    /s/ John Doggett

--------------------------------------------------------------------------------

NOTARY PUBLIC
   

17

--------------------------------------------------------------------------------

Graphic [g71342.jpg]

18

--------------------------------------------------------------------------------

Graphic [g982172.jpg]

19

--------------------------------------------------------------------------------

EXHIBIT C

Lessor's Payment of Renovation Costs

1.Pursuant to the Lease Agreement, Lessor agrees to pay to Lessee or Lessee's
designated payee, the costs of consulting fees and renovating and improving the
Leased Premises, in accordance with Section 6.3, to make them suitable for use
as a Call Center, not to exceed the sum of $1,782,000.00. The conditions under
which Lessor will make payment to Lessee are as follows:

(a)Lessee may submit requests for payment to a designated payee from time to
time during the course of the work, no sooner however, than once every two
weeks. Lessor shall make interim progress payments and a final payment to Lessee
or Lessee's designated payee within five (5) days of Lessor's receipt of a
request for reimbursement, provided Lessee includes the following:

(i)Lessee shall provide Lessor with evidence of all costs of construction of the
improvements to the Leased Premises, including but not limited to:

(1)certified pay applications from the contractor with supporting documentation
attesting to the work performed for the period in question;

(2)certificate from Lessee's Architect that the work has been inspected,
conforms to the plans and specifications and that the contractor is entitled to
payment; and

(3)lien waivers for the work covered by the pay application.

2.Lessor's obligation to Lessee or Lessee's designated payee shall be limited to
the lesser of (a) $1,782,000.00, or (b) the actual costs of renovations,
including consulting fees, as set forth in Section 6.3.

3.In the event Lessor sells the Leased Premises or otherwise assigns the Lease
Agreement prior to completion of Lessee Renovations, then, immediately prior to
the sale or assignment, Lessor shall place the balance of the $1,782,000.00 into
an escrow account to be disbursed in accordance with the above limitations and
standards.

4.All renovation work to the Leased Premises made by Lessee shall be in a good
and workmanlike manner and shall be in accordance with applicable building codes
or other applicable governmental requirements.

5.Upon completion of the renovation work, Lessee shall furnish to Lessor:

(a)A Certificate of Occupancy issued by the appropriate governmental authority;

(b)A Lien Waiver from the contractor;

(c)A certificate executed by Lessee, its Architect and the contractor, stating
that all work and materials performed or used in connection with the renovation
work have been completed in accordance with the approved plans and
specifications; and

(d)Evidence of all costs of the renovation work to the Leased Premises.

20

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.47

